Citation Nr: 0736852	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was the subject of an August 2007 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims 1) entitlement to service connection for 
renal cell carcinoma, to include as secondary to Agent Orange 
exposure, and 2) entitlement to service connection for 
cirrhosis of the liver, to include as secondary to Agent 
Orange exposure.  The medical evidence of record indicates 
that he has a history of renal cell carcinoma with left 
nephrectomy; current chronic renal insufficiency; cirrhosis 
of the liver, diagnosed at times as due to alcohol abuse; and 
non-alcoholic steatohepatitis of the liver.

The record contains an August 2007 medical opinion from Dr. 
David Liebman, a treating physician of the veteran at Clemson 
Health Center, stating the he has reviewed the "DVA Agent 
Orange report by Admiral Zumwalt from May 5, 1990," and that 
therefore it is his "medical opinion that it is at least as 
likely as not that [the veteran's] kidney cancer and liver 
disease [are] caused by his exposure to herbicide agents 
(Agent Orange)."  Clarification from Dr. Liebman as to the 
report of Admiral Zumwalt upon which he is relying in forming 
his medical opinion, and how the report of Admiral Zumwalt 
supports his medical opinion in support of the veteran's 
claim, would be useful prior to appellate consideration of 
the appeal.  

Also of record are November 2006 and August 2007 medico-legal 
opinions from C. William Hinnant, Jr. MD, JD, indicating that 
the veteran's left renal cell carcinoma, resulting in a need 
for a left radical nephrectomy, may be at least in part a 
result of exposure to Agent Orange during service, and that, 
in the words of his August 2007 letter, "[I] believe he is 
entitled to Agent Orange benefits under the Department of 
Veterans Affairs' current regulatory framework..."

The veteran attended a VA compensation examination in April 
2007 at which he was diagnosed as having 1) left nephrectomy 
for renal cell carcinoma, currently in remission, and 2) 
chronic kidney disease.  The VA examiner opined as follows:

... [C]urrently, renal cell carcinoma is not on the 
list of presumptives as a cause from Agent Orange.  
Therefore, in my medical opinion, it is less 
likely than likely this renal cell carcinoma was 
as result of his exposure to Agent Orange.

This medical opinion is not acceptable for adjudication 
purposes.  This case requires a medical opinion as to whether 
the veteran's conditions are at least as likely as not due to 
exposure to Agent Orange or some other incident of service, 
apart from consideration of the presumptive provisions 
regarding exposure to Agent Orange.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded by presumptive laws and regulations 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Accordingly, a new VA examination and 
opinion is warranted.  See 38 U.S.C.A. § 5103A(d).

At his August 6, 2007, Board hearing, the veteran indicated 
that he believed that he was treated for a kidney infection 
during active service while in Vietnam.  See Board hearing 
transcript at pages 10 to 11.    The RO and the service 
department have been unable to locate the veteran's service 
medical records for his period of active service from July 
1966 to July 1968.  In June 2005 the RO made an 
administrative determination that the "service medical 
records for the veteran's active service are unavailable for 
review," and that "further attempts [to obtain the records] 
are futile."  This was based on one response from the 
service department indicating that the service medical 
records were not available at one location, and a response 
from another location that only service medical records from 
the veteran's reserve period of service were available at 
that second location.  In the Board's view, an attempt to 
obtain the veteran's service medical records from alternate 
sources should be made before a determination that further 
attempts to obtain the veteran's service medical records 
would be futile is warranted.

Finally, although the veteran has been provided VCAA notice 
in this case, he should be provided updated notice that 
complies with recent developments in case law as to the 
requirements for proper VCAA notice.  See, e.g, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of 1) entitlement to service 
connection for renal cell carcinoma, to 
include as secondary to Agent Orange 
exposure, and 2) entitlement to service 
connection for cirrhosis of the liver, to 
include as secondary to Agent Orange 
exposure, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  The veteran must be apprised 
of what the evidence must show to support 
his claims, the division of responsibility 
between him and VA in obtaining such 
evidence, and specifically requested to 
send any pertinent evidence in his 
possession to VA.  The veteran should also 
be provided an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an effective 
date, per Dingess.   

The veteran should also be specifically 
requested to identify the name and 
address of any and all providers of 
medical treatment for his kidney 
condition and for his cirrhosis of the 
liver.  An attempt should be made to 
obtain any records so identified that 
have not been previously obtained.

2.  The RO should seek clarification from 
Dr. Liebman as to the May 5, 1990, report 
of Admiral Zumwalt that he is relying on 
in forming his medical opinion, and how 
the report of Admiral Zumwalt supports his 
August 2007 medical opinion that it is at 
least as likely as not that the veteran's 
kidney cancer and liver disease are caused 
by the veteran's exposure to herbicide 
agents.

3.  The RO must contact all appropriate 
service records depositories to obtain 
any additional service medical records of 
the veteran that may be available, to 
include Surgeon General Office reports 
and morning reports.  

In this context, the service records 
depositories must either provide the 
requested records, or must provide for 
the record a statement indicating why it 
is "reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile."  
38 U.S.C.A. § 5103A(b)(3).

4.  Once all available medical records 
have been received, make arrangements with 
the appropriate VA medical facility or 
facilities for the veteran to be afforded 
VA examinations for the purpose of 
determining 1) whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran's history of cancer of the kidney 
and left nephrectomy, and his current 
chronic renal insufficiency, began during 
service or are related to some incident of 
service; and 2) whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran's cirrhosis of the liver began 
during service or is related to some 
incident of service.  

The medical evidence of record indicates 
that the veteran has cirrhosis of the 
liver, diagnosed at times as due to 
alcohol abuse; non-alcoholic 
steatohepatitis of the liver; a history of 
renal cell carcinoma with left 
nephrectomy; and current chronic renal 
insufficiency.

The RO should send the claims file to the 
examiner(s) for review, and the 
clinician(s) should indicate that the 
claims file was reviewed, to include the 
August 2007 medical opinion of Dr. David 
Liebman (a treating physician of the 
veteran at Clemson Health Center), and the 
November 2006 and August 2007 medico-legal 
opinions of C. William Hinnant, Jr., MD, 
JD.

The examiner should describe the nature 
of the veteran's present chronic renal 
insufficiency, his history of cancer of 
the kidney and residuals of a left 
nephrectomy, and his cirrhosis of the 
liver, and opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that any 
such condition was caused or aggravated 
(chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) during service, or is otherwise 
related to any incident of service.

Exposure to Agent Orange during service 
in Vietnam is legally presumed in this 
case and is likely as a factual matter.  

With respect to the veteran's kidney 
condition (chronic renal insufficiency, 
and history of cancer resulting in left 
nephrectomy), the examiner should 
specifically consider whether it is at 
least as likely as not that the kidney 
condition is a result of exposure to 
Agent Orange during service in Vietnam.  

With respect to the veteran's cirrhosis 
of the liver, the examiner should 
specifically consider whether it is at 
least as likely as not that this 
condition is a result of exposure to 
Agent Orange during service in Vietnam.  

The examiner should also consider whether 
the veteran's cirrhosis of the liver is 
at least as likely as not a result of 
drinking excessive amounts of alcohol as 
means of "self-medication" for service-
connected PTSD.

The examiner is requested to provide a 
complete rationale for his opinion, as a 
matter of medical probability, based on 
his clinical experience, medical 
expertise, established medical 
principals, and, where appropriate, 
available medical literature.  It is 
requested that the examiner(s) make a 
determination with respect to whether the 
claimed disabilities are attributable to 
exposure to Agent Orange independent of 
the presumptive provisions contained in 
VA regulations.   See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

5.  The RO should readjudicate the issues 
on appeal.  If benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

